Case 6:17-cv-01164-GKS-GJK Document 84-3 Filed 10/02/18 Page 1 of 3 PageID 766




                                         WICHITA.
                                         PUBLIC SCHOOLS 0


                                Personnel Conference Summary

Date of Conference: 8/29/2016 Time of Conference: 4:30 p.m.

Conference Initiated By: Shannon S Krysl

Reason for Conference: Unprofessional Conduct

Persons in Attendance: Shannon S Krysl, Steve Wentz,

Summary: Mr.Wentz was the subject of an on-line report published on June 28, 2016 by a
web-site called Project Veritas. The report appears under the headline: "Teachers Union
President To Kids: I Will Kick Your F*****g Ass." In the video recording which is part of the
report, Mr. Wentz can be heard telling his companions that on multiple occasions in the course
of his employment (as a teacher assigned to Southeast High School) he threatened students
with physical violence as a disciplinary technique. Specifically, he told his companions he had
on more than one occasion instructed a student to remain in the classroom after class, closed
the door and asked the student "Do you really want to kick my ass? Do you really think I'm a
motherfucker. Son, go for it and I'll give you the first shot . . . But I guarantee you I will kick
your fucking ass." Mr. Wentz was recorded making these statements in June, 2015, in a public
place, the bar at the hotel where the annual meeting of the National Council of Urban Education
Associations was then taking place. As disclosed in the report, Mr. Wentz was attending the
meeting in his role as President of United Teachers of Wichita. The video recording and text
versions of Mr. Wentz's statements were republished at the Project Veritas website, on
YouTube and at the Project Veritas Facebook page. Mr. Wentz's remarks were also
republished on the multiple news platforms operated by at least three Wichita television stations
(the CBS, ABC and NBC network affiliates), as well as those of the Wichita Eagle. As a result, it
is reasonable to assume that tens-of-thousands of students, parents and U.S.D. 259 taxpayers
heard or read that the elected representative of all Wichita teachers describe in his own words
how he has invited students to take a "shot" at him, in which case he would "kick (their) fucking
ass."


   The matter was investigated by outside counsel William Tretbar, who interviewed Mr.
   Wentz. Mr. Wentz acknowledged that he made all of the statements he is shown and can
   be heard making on the video recording, although he claimed they were taken out of
   context. As for actions taken in the course of his employment, Mr. Wentz told Mr. Tretbar




                                                                                              USD0002
Case 6:17-cv-01164-GKS-GJK Document 84-3 Filed 10/02/18 Page 2 of 3 PageID 767




   that on a single prior occasion "many years ago" he had interacted with a student in a
   disciplinary setting after class in the manner he can be heard describing on the video, i.e.,
   he invited the student to "go for it" while warning the student that he would "kick (his)
   fucking ass." He denied that he set such an encounter in motion "more than once," as he
   can be heard claiming in the video recording. He told Tretbar he has been involved in
   many other conversations with students in which he told the students that he would "kick
   (their) ass," but that these statements came as part of jocular exchanges in vernacular
   speech and did not arise in a disciplinary context. He said that most of the students
   involved in these conversations were African-American males most of whom were athletes.
   He decided which students to engage in this manner on an ad hoc basis.

   Mr. Wentz should be disciplined for engaging in unprofessional conduct. His public
   statements would cause a reasonable person hearing them to question his judgment,
   composure and professionalism, and cast doubt on the professionalism of the thousands of
   U.S.D. 259 teachers he was representing when he made the statements. (His statements
   likewise reflected adversely on all administrators employed by the District.) As for his on-
   the-job conduct, Mr. Wentz admitted that he had in fact invited a student to take a swing at
   him, in which case he would "kick (his) ass." (Mr. Tretbar believes he did this more than
   once, although there is no direct evidence of this.) This is likewise evidence of
   unprofessional conduct, as well as a violation of District policy regarding appropriate
   discipline (Policy 5112, and see Article VII, § C, ¶ 1 of the most recent collective bargaining
   agreement), and could have given rise to civil exposure for or a criminal charge of assault.
   The manner in which Mr. Wentz admits that he engages some African-American male high
   school students who are athletes is likewise unprofessional, and suggests that he would
   benefit from training in cultural proficiency and maintaining appropriate boundaries between
   student and teacher.


The employee was given an opportunity to respond to the information presented.

Insert summary of employee response

Recommendation:

   Therefore, we recommend:

          — that this document be placed in Mr. Wentz's personnel file as a final written
          warning that conduct of the character described in the Project Veritas report will not
          be tolerated, and that evidence of further conduct along these lines will result in
          termination

          — based on Mr. Wentz's description of the conversations that have led to this
          disciplinary proceeding and the age and situation in life (approaching
          adulthood) of the individual students, his substitute teaching assignments be
          restricted to middle schools




                                                                                                USD0003
Case 6:17-cv-01164-GKS-GJK Document 84-3 Filed 10/02/18 Page 3 of 3 PageID 768




         — that Mr. Wentz be referred to an Employee Assistance Program or other
         district program for purposes of training in cultural proficiency, maintaining
         appropriate teacher-student boundaries and positive disciplinary techniques.

         Any similar incidents of unprofessional conduct will result in further discipline
         up to and including termination.




                                                       Date


                                                       Date


Administrator/Supervisor Signatu e                     Date


               Original to Human Resources, copy to the Employee and Supervisor




                                                                                          USD0004
